Citation Nr: 1746055	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-06 976	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial evaluation for left knee Osgood-Schlatter's disease, currently evaluated as noncompensable prior to August 28, 2017, and 10 percent disabling thereafter. 

2.  Entitlement to a higher initial evaluation for bilateral pes planus (claimed as flat feet), currently evaluated as noncompensable prior to August 28, 2017, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from May 2007 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has been transferred to the RO in Denver, Colorado.

In July 2012, the Veteran appointed the Veterans of Foreign Wars of the United States as his representative.  

In February 2014, the RO granted service connection for obstructive sleep apnea and awarded the maximum schdular benefits.  It informed the Veteran that the rating action was considered a complete grant of benefits, and the issue was no longer on appeal.  

In September 2017, the RO granted higher initial evaluations for bilateral pes planus and left knee Osgood-Schlatter's disease.  As higher schedular evaluations are available, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 2007 to November 2010.

2.  On September 26, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


